                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

 ANDRE VANCE POWELL,

                                  Petitioner,

                          v.                             CAUSE NO.: 3:19-CV-297-RLM-MGG

 WARDEN,

                                 Respondent.

                                       OPINION AND ORDER

        Andre Vance Powell, a prisoner without a lawyer, filed an amended habeas

corpus petition pursuant to 28 U.S.C. § 2241 attempting to challenge a decision

to revoke his placement in the South Bend Community Re-Entry Center (WCC -

93875). Mr. Powell argues that his due process rights were violated when his

custody level was changed, he was removed from his community re-entry

placement, and transferred - all without notice or a hearing. He further alleges

that these acts violated his right to equal protection under the law, and were

done in retaliation for engaging in protected speech. He asks that he be

reinstated to level 1 status and re-entry placement, and that he be immediately

transitioned to work release status.1

        There is no constitutional liberty or property interest in participation in a

work release program. See DeTomaso v. McGinnis, 970 F.2d 211, 212 (7th Cir.




        1 Mr.  Powell also asks that a disciplinary sanction related to this classification change be vacated,
but he is already challenging the disciplinary sanction imposed in WCC 18-10-0017 in another case,
Powell v. Warden, 3:19-CV-198-JD-MGG.
1992) (“[P]risoners possess neither liberty nor property in their classifications

and prison assignments.”)

      Joihner v. McEvers, 898 F.2d 569 (7th Cir. 1990), concluded that the
      opportunity to be assigned to a work camp in Illinois (a cousin to
      work release) creates neither a liberty nor a property interest, so that
      the due process clause of the fourteenth amendment does not apply.

DeTomaso v. McGinnis, supra. Likewise, “the Indiana work release scheme does

not create a protectible [sic] entitlement.” Young v. Hunt, 507 F. Supp. 785, 789

(N.D. Ind. 1981). A prison or jail doesn’t need a reason to relocate a convicted

inmate, nor is a prisoner entitled to due process before he is relocated. Sandin

v. Conner, 515 U.S. 472, 485 (1995). Because Mr. Powell wasn’t entitled to due

process before he was removed from his placement in the community re-entry

program, his allegation that he was denied due process isn’t a basis for habeas

corpus relief.

      Even if Mr. Powell had been entitled to due process, habeas corpus would

not be the correct means by which to challenge the transfer.

      State prisoners who want to challenge their convictions, their
      sentences, or administrative orders revoking good-time credits or
      equivalent sentence- shortening devices, must seek habeas corpus,
      because they contest the fact or duration of custody. State prisoners
      who want to raise a constitutional challenge to any other decision,
      such as transfer to a new prison, administrative segregation,
      exclusion from prison programs, or suspension of privileges, must
      instead employ § 1983 or another statute authorizing damages or
      injunctions – when the decision may be challenged at all, which
      under Sandin v. Conner … will be uncommon.

Moran v. Sondalle, 218 F.3d 647, 650-651 (7th Cir. 2000) (citations omitted).

See Graham v. Broglin, 922 F.3d 379, 381 (7th Cir. 1991) (concluding that

challenges to denial of work release must be brought as civil rights action.)



                                         2
Because the revocation of his community re-entry placement didn’t alter the fact

or duration of his confinement, Mr. Powell can’t challenge this in a habeas corpus

action.

      For these reasons, the court DENIES the amended habeas corpus petition

and DIRECTS the clerk CLOSE this case.

      SO ORDERED on June 26, 2019

                                            s/ Robert L. Miller, Jr.
                                            JUDGE
                                            UNITED STATES DISTRICT COURT




                                        3
